Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 28, 2015

                                      No. 04-13-00608-CV

      SMITH-REAGAN & ASSOCIATES, INC. d/b/a Smith-Reagan Insurance Agency,
                              Appellant

                                                v.

           FORT RINGGOLD LIMITED, Pete Diaz III, Aaron Diaz and Monica Aguillon,
                                   Appellees

                    From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-02-343
                           Honorable Jose Luis Garza, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice


        On April 9, 2015, appellees filed a Motion for Rehearing and an En Banc Motion for
Rehearing. The court is requesting a response pursuant to Texas Rule of Appellate Procedure
49.2. It is therefore ORDERED that appellant may file a response, which is due no later than
June 9, 2015. TEX. R. APP. P. 49.2.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court